company's letter which formed the basis for the State's restitution request
                and the district court's award. While the judgment of conviction did not
                expressly state who was entitled to the restitution award, the charging
                document listed only one victim and, at the sentencing hearing, the
                district court expressly "impose[d] restitution in the amount of $6,156.60
                to be paid to the victim."     (Emphasis added.) The district court also
                correctly stated, "I can't order [Tarpley] to pay restitution to the insurance
                company, but I can sure order him to pay restitution to the victim."         See
                Martinez, 115 Nev. at 12, 974 P.2d at 135 ("A defendant's obligation to pay
                restitution to the victim may not, of course, be reduced because a victim is
                reimbursed by insurance proceeds."). Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.




                                         Pickering


                                                                                        J.
                                                            Saitta



                cc:   Hon. Michelle Leavitt, District Judge
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I94Th



      EIPM